Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 11, line 7 there should be a space between “section” and “44”.
On page 13, line 14, “10t ake” should be changed to – 10 take--.
On page 13, line 19 “iview” should be changed to –view--.
On page 13, line 20, “section42” should be changed to –section 42--.
On page 13, line 24, section44” should be changed to –section 44--.
On page 13, line 27 the phrase “sorted out at different or at different positions” is grammatically incorrect and confusing.
On page 13, line 29, “device50” should be changed to –device 50--.
On page 13, line 32, “Thereference” should be changed to –The reference--.
On page 14, line 1, “diverter40” should be changed to –diverter 40--.
On page 14, line 8, “Thereference” should be changed to –The reference--.
On page 14, line 16, “enablinga” should be changed to –enabling--.
On page 14, line 17, “coupleddrive” should be changed to –coupled drive--.
On page 14, line 29, “7” should be changed to –seven--.
On page 14, line 31, “canbe” should be changed to –can be--.
On page 14, line 33, “infeeded” is grammatically incorrect and confusing.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. On page 13, lines 16-20 it is stated in a first operating state the selection tool touches a side surface of objects 10 and thus keeps them on the straight transport path.  Lines 21-24 on page 13 describe how in a top position the objects are not conveyed straight ahead but to s second discharge section.  It is not understood how object 10 which is traveling in a straight line is caused to move laterally without being acted on by the selection tool.  The specification and Figures do not clearly show how or even where the point device is located in Figure 1.  Is the selection tool in the lowered position merely a guide to cause straight motion since the tapered rollers will cause lateral motion on their own and if the tool is not deployed downward the objects 10 move to the second discharge section?
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                        09/14/2022